            Case 4:19-cv-00051-ALM-KPJ Document 16-5 Filed 02/15/19 Page 1 of 4 PageID #: 487



     ACCUSED SAM’S KID PEDICURE SPA
                          (Purchased Evident)




Label shows:
1. Model: Bellagio
2. cULus listed
3. Made in USA
4. Manufactured by: GTP International Corp.




                                                                                                Exhibit E, p. 1
Case 4:19-cv-00051-ALM-KPJ Document 16-5 Filed 02/15/19 Page 2 of 4 PageID #: 488



         ACCUSED SAM’S KID PEDICURE SPA
                          (At SAM SPA’s Client Salon)




                                                                                    Exhibit E, p. 2
Case 4:19-cv-00051-ALM-KPJ Document 16-5 Filed 02/15/19 Page 3 of 4 PageID #: 489



     ACCUSED SAM’S KID PEDICURE SPA
                        (At SAM SPA’s showroom)




                                                                                    Exhibit E, p. 3
Case 4:19-cv-00051-ALM-KPJ Document 16-5 Filed 02/15/19 Page 4 of 4 PageID #: 490



                SAM’S KID PEDICURE SPA
                        (At SAM SPA’s showroom)




                                                                                    Exhibit E, p. 4
